, Inc., Texas Properties, LP,
                                                                     and Texas Ardmore
                                                                       Management, /s



                         Fourth Court of Appeals
                               San Antonio, Texas
                                     January 23, 2015

                                   No. 04-14-00796-CV

                            LOCKHILL VENTURES, LLC,
                                   Appellant

                                            v.

   ARD MOR, INC., Texas Ardmor Properties, LP, and Texas Ardmore Management, LLC,
                                    Appellees

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-10796
                        Honorable Richard Price, Judge Presiding


                                     ORDER
    The Appellant’s Second Motion for Extension of Time to file Brief is hereby
GRANTED. The Appellant’s Brief is due January 30, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court